DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-3 are currently pending.
Priority:  This application is a DIV of 16/073,791 (07/29/2018 ABN)
16/073,791 is a 371 of PCT/JP2017/003621 (02/01/2017)
PCT/JP2017/003621 has PRO 62/290,067 (02/02/2016).
IDS:  The IDS dated 9/23/21 and 9/2/20 were considered.
Election/Restrictions
This application was filed as a divisional of US Application 16/073,791 and the claims are consonant in scope with the original claims subject to restriction in the parent - Group IV, drawn to a method of micro or nano patterning of biomolecules.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 recites the limitation "the patterned/blocked APTES silane”.  There is insufficient antecedent basis for this limitation in the claim.  Based on the claim language one of skill in the art would find the claim confusing and ambiguous as to what is being incubated in the last listed step of the claim.   Similarly, claim 1 uses the language “the photo-sensitive polymer replica” “the flat PDMS” “the contact areas” with an unclear antecedent basis.  Claim 1 also uses the language of “silicone wafer (Si Wafer)” which would be confusing as to whether Applicant is referring to “silicone” (also called polysiloxane) or “silicon”/Si.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peck et al. (US20170151546).
Peck teaches the process of the instant claims, for example in Fig. 4, Examples:

    PNG
    media_image1.png
    897
    770
    media_image1.png
    Greyscale
including covering a silicone wafer (Si Wafer) which has nanoholes with PDMS ([0075]-[0079]); 
separating the PDMS from the Si Wafer ([0077]); 
covering the PDMS with a photo-sensitive polymer ([0077]: photoresist); 
exposing the photo-sensitive polymer to light ([0077]: photoresist is exposed to UV light); 
separating the photo-sensitive polymer replica from the PDMS ([0077]: cured stamp is then peeled from the template); 
contacting the photo-sensitive polymer replica which was plasma activated with a planar PDMS stamp which was incubated with silane ([0093], [0095]: plasma enhanced CVD, plasma cleaned);
separating the flat PDMS to lift-off silane in the contact areas ([0077]: cured stamp is then peeled from the template and is ready for inking); 
printing the flat PDMS with nanoholes of silane onto a glass slide ([0077]-[0078]: microcontact printing is performed); 
separating the flat PDMS from the glass slide (Fig. 4); 
incubating the patterned silane with an aqueous PEG silane to block the unpatterned surface ([0097]: PEG silanes); and then 
incubating the patterned/blocked APTES silane with desired biomolecule ([0091]: an active functionalization agent is bound to and/or defines a feature of a surface, wherein the active agent is chemically reactive with a biomolecule. In some cases, the biomolecule is a nucleic acid).
Regarding claim 2, wherein the biomolecule is selected from the group consisting of proteins, peptides, antibodies, nucleic acids, carbohydrates and lipids Peck teaches biomolecules including nucleic acids ([0091]: the biomolecule is a nucleic acid; [0096]).
Regarding claim 3, wherein the diameter of nanoholes is patterned from 10 nm to 1000 nm Peck teaches such stuctures ([0005]: microstructures; [0059]: pores; [0105]: about 0.1 um).
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639